Case 3:17-cv-07210-SK Document 111-8 Filed 09/18/19 Page 1 of 6




                     Attachment 6
     Case 3:17-cv-07210-SK Document 111-8 Filed 09/18/19 Page 2 of 6




[Date]

Borrower Defense Application number (#): <Case #>

Dear <insert name>,

We are contacting you as a member of the certified class in the lawsuit, Manriquez v. DeVos
(No. 3:17-cv-7210-SK), filed in the U.S. District Court for the Northern District of California. The
Department recently learned that, between June 19, 2018 and the end of July 2019, a number
of class members inadvertently received notices stating that their forbearance or stopped
collections period may be ending and/or that they had payments due on their federal student
loans.

The Department believes that as of the date of this letter, you are in the correct repayment
status (forbearance or stopped collections). However, we are reaching out to inform you of the
situation and encourage you to contact the Department if you would like to correct any related
errors in your loan records that have not yet been corrected.

Background

A federal district court preliminarily stopped the U.S. Department of Education (“ED” or we)
from collecting on William D. Ford Federal Direct Loan (Direct Loan) Program loan(s) owed by
certain Corinthian Colleges, Inc. (Corinthian) borrowers. You are receiving this email because a
review of our records indicates that you are potentially affected by the court order, as a
borrower who took out loans for enrollment at a school operated by Corinthian who has a
pending discharge application or who received a tiered loan discharge since December 2017 in
response to a borrower defense to loan repayment (also known as “borrower defense” or
“defense to repayment”) application.

The preliminary injunction order was issued on May 25, 2018 and then updated on June 19,
2018 and in August 2018 in Manriquez v. DeVos. 1 The order applies to federal student loan
borrowers who submitted attestation and general application forms for borrower defense to
loan repayment discharges on the basis of the Department’s findings that certain Corinthian-
owned Heald College, Everest Institute, and WyoTech campuses misrepresented job placement
rates for certain programs. In compliance with the preliminary injunction order, if you received
a tiered loan discharge since December 2017 and your loans were in a repayment or collection
status and due for payment at the time of the preliminary injunction order, we placed your

1For more information on the lawsuit and its scope, please visit the Department’s website at
https://studentaid.ed.gov/sa/about/announcements/corinthian#preliminary-injunction.

                                                                                                       1
     Case 3:17-cv-07210-SK Document 111-8 Filed 09/18/19 Page 3 of 6




loans back into forbearance or stopped collection status last year, unless you had opted-out of
that status, were in deferment, or were in an income driven repayment plan with a calculated
payment of zero ($0) as you had no payments due. Similarly, if you submitted a borrower
defense attestation or general application form and your application was (and still is) pending
for a borrower defense to loan repayment discharge on the basis of the Department’s findings
that certain Corinthian-owned Heald College, Everest Institute, and WyoTech campuses
misrepresented job placement rates for certain programs, we also put your loans into
forbearance or stopped collection status, unless you opted-out of that status, were in
deferment, or had a zero ($0) dollar payment income driven repayment plan.

Under the terms of the court’s order, your loans were to remain in that forbearance or stopped
collection status pending further direction from the court. The Department learned, however,
that during the time period the court’s order has been in place, some borrowers inadvertently
received notices that their forbearance or stopped collections period was ending and/or that
they had payments due on their federal student loans.

What do we need you to do?

As a result of these issues, while we believe we remedied and corrected any errors, we
recognize that there may be errors we have not caught in borrowers’ loan records. If you feel
there may be additional errors to correct, please call our customer support at Borrower
Defense Hotline at 855-279-6207 and to research and confirm if there are additional
corrections required on your loan records. The Department will work with your federal loan
servicer to request a correction on your behalf.

For more information about the lawsuit, to view copies of the May 25, 2018 preliminary
injunction order and the subsequent clarifying court orders, or to learn more about how
forbearance and stopped collections status may apply to your situation, please check out ED’s
website at StudentAid.gov/corinthian. If you have any questions about the status of your loans
in light of these orders, please visit our website or call us at our Borrower Defense Hotline at
855-279-6207.

Sincerely,

U.S. Department of Education
Federal Student Aid
Borrower Defense Unit




                                                                                                   2
     Case 3:17-cv-07210-SK Document 111-8 Filed 09/18/19 Page 4 of 6




[Date]

Borrower Defense Application number (#): <Case #>

Dear <insert name>,

We are contacting you as a member of the certified class in the lawsuit, Manriquez v. DeVos
(No. 3:17-cv-7210-SK), filed in the U.S. District Court for the Northern District of California. The
Department recently learned that, between June 19, 2018 and the end of July 2019, some class
members inadvertently received notices stating that their forbearance or stopped collections
status was ending and/or that they had payments due on their federal student loans. We also
learned that a group of these borrowers made payments on their federal student loans during
this period.

We have identified you as someone who made a payment on your federal student loans when
you should have been in forbearance or stopped collections between June 19, 2018 and the
end of July 2019. To remedy the error, the Department worked with your servicer in
September 2019 to refund you any payments you made during the period of time during which
you should have been in forbearance or stopped collections status. The Department believes
that as of this notice, you are in the correct repayment status (forbearance or stopped
collections) and have been refunded any payments you were not required to make. However,
we are reaching out to inform you of the situation and encourage you to contact the
Department if you believe that there are any remaining errors with your loan records.

Background

A federal district court preliminarily stopped the U.S. Department of Education (“ED” or we)
from collecting on William D. Ford Federal Direct Loan (Direct Loan) Program loan(s) owed by
certain Corinthian Colleges, Inc. (Corinthian) borrowers. You are receiving this email because a
review of our records indicates that you are potentially affected by the court order, as a
borrower who took out loans for enrollment at a school operated by Corinthian who has a
pending discharge application or who received a tiered loan discharge since December 2017 in
response to a borrower defense to loan repayment (also known as “borrower defense” or
“defense to repayment”) application.

The preliminary injunction order was issued on May 25, 2018 and then updated in June 19,
2018 and August 2018 in Manriquez v. DeVos. 1 The order applies to federal student loan

1For more information on the lawsuit and its scope, please visit the Department’s website at
https://studentaid.ed.gov/sa/about/announcements/corinthian#preliminary-injunction.

                                                                                                   1
    Case 3:17-cv-07210-SK Document 111-8 Filed 09/18/19 Page 5 of 6




borrowers who submitted attestation and general application forms for borrower defense to
loan repayment discharges on the basis of the Department’s findings that certain Corinthian-
owned Heald College, Everest Institute, and WyoTech campuses misrepresented job placement
rates for certain programs. In compliance with the preliminary injunction order, if your loans
were in a repayment or collection status and due for payment at the time of the preliminary
injunction order, we placed your loans into forbearance or stopped collections status last year,
unless you had opted-out of that status, were in deferment, or were in an income driven
repayment plan with a calculated payment of zero ($0) as you had no payments due. Similarly,
if you submitted an attestation or general application form for a borrower defense to loan
repayment discharge on the basis of the Department’s findings that certain Corinthian-owned
Heald College, Everest Institute, and WyoTech campuses misrepresented job placement rates
for certain programs, we also put your loans into forbearance or stopped collections status,
unless you opted-out of that status, were in deferment, or had a zero ($0) dollar payment
income driven repayment plan.

Under the terms of the court’s order, your loans were to remain in that forbearance or stopped
collections status pending further direction from the court. The Department has learned,
however, that during the time period the court’s order has been in place, a number of
borrowers inadvertently received notices that their forbearance or stopped collections period
was ending and/or that they had payments due on their federal student loans. We also learned
that a group of these borrowers made payments on their federal student loans during this
period.


We have identified you as someone who made a payment on your federal student loans when
you should have been in forbearance or stopped collections between June 19, 2018 and the
end of July 2019. To remedy the error, the Department worked with your servicer to refund you
any payments you made during this period of time. The Department believes that as of the date
of this letter, you are in the correct repayment status (forbearance or stopped collections) and
have been refunded any payments you were not required to make. However, we are reaching
out to inform you of the situation and encourage you to contact the Department if you believe
that there are any remaining errors with your loan records.

What do we need you to do?

As a result of these issues, while we believe we remedied and corrected any errors, we
recognize that there may be errors we have not caught in borrowers’ loan records. If you feel
there may be additional errors to correct, please call our customer support at Borrower
Defense Hotline at 855-279-6207 and to research and confirm if there are additional
corrections required on your loan records. The Department will work with your federal loan
servicer to request a correction on your behalf.

                                                                                                2
              Case 3:17-cv-07210-SK Document 111-8 Filed 09/18/19 Page 6 of 6




Page 3




         For more information about the lawsuit, to view copies of the May 25, 2018 preliminary
         injunction order and the subsequent clarifying court orders, or to learn more about how
         forbearance and stopped collections status may apply to your situation, please check out ED’s
         website at StudentAid.gov/corinthian. If you have any questions about the status of your loans
         in light of these orders, please visit our website or call our customer support at Borrower
         Defense Hotline at 855-279-6207.

         Sincerely,

         U.S. Department of Education
         Federal Student Aid
         Borrower Defense Unit
